DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20.
Further regarding claim 2, the twice claimed “the crop growth information” in claim 2 is interpreted to refer to claim 1, line 4’s “with crop growth information” and not to claim 1, line 8’s “on crop growth information” under the broadest reasonable interpretation of the disclosed Markush elements of alternatives.
Further regarding claim 4, claim 4’ “wherein” is interpreted as referring back to claim 1, line 5’s “ a first set” and not introducing another “first set” in addition to the “first set” of claim 1, line 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the twice claimed “the crop growth information” in claim 2 is not clearly referring to claim 1, line 4’s “with crop growth information” and claim 1, line 8’s “on crop growth information”.  Thus the twice claimed “the crop growth information” in claim 2 is interpreted to refer to claim 1, line 4’s “with crop growth information describing” and not to claim 1, line 8’s “on crop growth information from a plurality of” under the broadest reasonable interpretation in light of applicant’s disclosure.
Thus, claim 3 is rejected for depending on claim 2.
Further regarding claim 3, claim 3 is rejected the same as claim 2 for not clearly referring back to the claimed “crop growth information”.
	Regarding claim 4, line 1 “wherein a first set” has two interpretations:
a)	refer back to claim 1, line 5’s “a first set”; or
b)	introducing another “first set” in addition to the “first set” of claim 1, line 5.
	Claim 4 is interpreted as referring back to claim 1, line 5’s “a first set” and not introducing another “first set” in addition to the “first set” of claim 1, line 5.
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are NOT rejected under 35 U.S.C. 101 because the claimed invention is directed to a method without without significantly more (Step 1). The claim(s) (claim 1, line 2) recite(s) “identifying…land” (Step 2A:prong 1) that is an abstract idea. This judicial exception (“identifying…land”) is not not integrated into a practical application of agriculture because the additional elements (such as “modifying a user interface”) reflect an improvement in technology, i.e., agriculture (Step 2A:prong 2). The claim(s) does/do not not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (such as “modifying a user interface”) reflect an improvement in technology, i.e., agriculture (Step 2B).
Thus, claims 1-20 are not rejected under 35 USC 101.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,3,5,7,9,10,11,12,13,15 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1).
Regarding claim 1, Richt I teaches A method comprising: 



identifying (three forms thereof: (1) fig. 3:320: “IDENTIFY A SUBSET OF THE AGRICULTURAL DATA ITEMS”; (2) fig. 3:350: “CLUSTER THE REPRESENTATIVE VALUES TO IDENTIFY FARMABLE ZONES”; and (3) fig. 4:420: “IDENTIFY A SUBSET OF THE PROPERTY MODEL AS A CANDIDATE FARMABLE ZONE”) a cluster (via fig. 1B:170-B: “Clustering Engine” mapped to fig. 1B:181-B,182-B,183-B,184-B: four dashed-ovals: being “a cluster 181-B”, [0062] 2nd S, and “farmable zone…181-B”, [0064] 1st S) of portions of land (fig. 1B:105-B: rectangle land) associated with a threshold similarity (or “a predetermined similarity threshold” [0062] 1st S, mapped to the four dashed-ovals of fig. 1B); 














selecting (expressing the action or result of select via “a ‘candidate farmable zone’ refers to an area of a geographic region selected for consideration as a farmable zone”, [0033], mapped to said fig. 4:420: “IDENTIFY A SUBSET OF THE PROPERTY MODEL AS A CANDIDATE FARMABLE ZONE” as selected for consideration as a farmable zone) a portion (or said subset) of land from the cluster (via said fig. 3:350: “CLUSTER THE REPRESENTATIVE VALUES TO IDENTIFY FARMABLE ZONES”) of (small-square) portions (fig. 1B: “portions of property models 176a-B, 176b-B,176c-B”, [0062] 2nd S) of land (fig. 1B:105-B), the selected portion (maps to the farmable zone of fig.1B:181-B, shown 3 times) of land associated with crop growth (or a “grown…grain …crop”) information (via fig. 1A:140-A:170-A: “Agronomic Database”: “Agronomic Data Model”1) describing (or information expressing the action or result of describe via:
a)	“an item of agricultural data may also comprise metadata”2, pg. 4, rcol, penult S, such as “1:00 pm EST is a plant’s harvest time”, pg. 5, lcol, 1st S; 

b)	“a feature vector may describe”, [0056] 3rd S, being a “black dot”, [0057] 5th S, in fig. 1B; 

c)	Fig. 3: “obtaining 310 agricultural data items that describe one or more agricultural characteristics”, [0079] 1st S, such as “plant’s…GPS location”, [0079] penult S; 

d)	fig. 1A:150a-A: “Keywords”3, such as “Field A”); and 

e)	“Agronomic inputs…characterize…agronomic parameters”4, [0041], e.g., “activities performed in the process of farming”, [0034].

1)	characteristics (via “an ‘agricultural characteristic’ refers to one or more characteristics related to the production and/or use of plants (e.g., for food, feed, fiber, fuel, ornamentation, environmental or climatic modification, etc.). Agricultural characteristics may include, for example, cultivars and/or activities performed in the process of farming.”, [0034], described via said Fig. 3:310 that describes characteristics, such as said 1 PM harvest time) of the selected portion (via said fig. 4:420) of land, 
2)	a first (via the 1st letter “A” in fig. 1A: “Field A”, said keyword) set (via said “Agronomic Database”5 described via said keywords 150a-A) of farming operations (via “farming decisions”6 comprising “operating a farm” and “farming” “activities performed in the process of farming”7, [0034] last S, “in accordance with agronomic input to the agronomic simulation model” [0092]) to be performed (via “the simulation is used to develop an agronomic plan” [0092] and a “planting date; planting window dates… irrigation event dates…fertilizer date…harvest date”8, [0108]) and 
3)	a first (via said letter A) expected (via fig. 1B:190-B: “Agronomic Simulation Model”) carbon sequestration (via predict “agronomic outputs include…CO2 sequestration”, [0110], last S) corresponding to the (keyword) first set of (simulated) farming operations; 



applying a prediction model (via fig. 1B: “Agronomic Simulation Model”) trained (or learned via “learning farmable zones of a field”-“agronomic simulation model”, [0051] 1st S) on crop growth information (or “inputs to an agronomic simulation model” [0051] 1st S) from a plurality of geographically diverse locations (fig. 1A:160b-A: “Geographic Location”) to9 
the characteristics (or “black dot”, [0057] 5th S, feature vectors in fig. 1B) of the selected (mapped to dashed ovals of fig .1B:181-B, three times) portion of land, 
the first set of farming operations (via said simulated plan) to be performed (via said plan and dates that will happen), and 
the first expected carbon sequestration (mapped to the land of fig. 1B: “soil-layer…CO2 sequestration” [0110] last S, as an agronomic output) corresponding to the first (simulated) set of farming operations, the (capable to identify) prediction model configured (the flowcharts of figures 3 and 4) to identify (comprised by “predicts”10, [0040], via said fig. 1B: “Agronomic Simulation Model”11) a second (relative to “the set of input data” [0003]: fig. 1B:181-184) set of (via “predict a set of agronomic outputs”, pg. 8, lcol, 3rd S, wherein one of the “agronomic outputs… include…CO2 sequestration”, [0110] last S) farming operations (or operating tractors in fig. 1B:110-B, 112-B) that can produce a second expected carbon sequestration (via an output “for every…CO2 sequestration”, [0110] last S); and 

for the selected (oval-candidate) portion of land, 
1) modifying (expressing the action or result of modify: i.e., the claimed “the modified first set of farming operations”) the first set (via said database) of farming operations to be performed (via said simulated plan and dates that will happen) based on the identified second set (said set of agronomic CO2 sequestration outputs) of farming operations (or operating tractors in fig. 1B:110-B, 112-B), and 
2) modifying a user interface displayed by a client device (or “a client computer having a graphical user interface”, [0127] 1st S, mapped to fig. 5:560: “Input/Output Devices”) of the user (or “a user” [0127] 1st S) to display (via “a user…display…for displaying information” [0126] 1st S) a crop growth program12 (or data thereof via advantageous “crop yield” “embodiments” [0019] 1st & penult Ss, one of which is “implemented as”, [0120] 2nd S, the “crop yield” program of fig. 4) based on the modified first set of farming operations (via said simulated plan).







	Richt I does not teach:
A.	describing…a first carbon sequestration;
B.	diverse;
C.	the prediction model configured to identify;
D.	modifying the first set…based on the identified second set of farming operations; and
E.	modifying…based on the modified first set of farming operations.
	















Richt II teaches:
A.	describing…a first carbon sequestration (or a map-like-CO2-sequestering-output-color13 description via “agronomic outputs…provided in…a map” [0061] 4th S14; 
C.	the prediction model configured to identify (via fig. 3:310: “IDENTIFY, BASED ON DATA FROM AN AGRONOMIC SIMULATION MODEL, A FIRST INDICATION OF THE EXISTENCE OF A FIRST AGRICULTUIRAL CHARACTERISTIC” mapped to fig. 1B:130a-B: “an agricultural characteristics identified in the conceptual snapshot 130a-B” [0069] 2nd to last S);
D.	modifying the first set (resulting in an “adjusted…set of agronomic inputs”, [0073] 3rd S, mapped to fig. 1B:110-B: “Agronomic Input Inference Engine” and comprises in [0117] the same planting dates as Richt I)…based on the identified second (output) set of farming operations (or “Agricultural characteristics… include … activities…in…farming”, [0039], mapped to “one or more agricultural characteristics 132a-B, 134a-B, 136a-B”, [0061] 2nd S, in said agricultural-characterization-identification snapshot of fig. 1B:130a-B); and
E.	modifying (via “iteratively…adjusted agronomic inputs” [0075] last S)…based on the modified first set (via said iterative adjustment of the set of agronomic inputs, mapped to the loop from fig. 1B:110-B to 120-B to 130a-B and back) of farming operations (said activities in farming such as flying drones, airplanes and satellites).
	

Thus, one of ordinary skill in agronomic simulation models can modify Richt I’s with Richt II’s by installing Richt II’s program of figure 3 into Richt I’s memory of fig 2. 2:255,273,296: “Memory Unit” and recognize that the modification is predictable or looked forward to because the modification “reinforces the agronomic simulation model for making an accurate prediction”, Richt II [0094] last S, such as changing the planting date to make an accurate prediction of the planting date.
	





	Thus, the combination does not teach:
B.	from a plurality of geographically diverse locations.









	Carroll teaches:
B.	(via a person standing at a different, geographic location: fig. 1:102) from (via a signal line from said standing person of fig. 1:102/104 to fig. 106: “Field Data”) a plurality of geographically diverse locations (one of which is said person standing at one of the “different geographic locations”, [0144] 1st S, corresponding to fig. 5: “Ames, IA…Austin, NM…Boone, IN…Champaign, IL…Burt, NE”).
	Thus, one of ordinary skill in the art of prediction models (“model of predicted events on the one or more fields”, Carroll [0053] penult S) and disease (“disease”, Richt I, [0108], very last item) can modify Richt I’s prediction model with Carroll’s teaching of said person of fig. 1:102,104 by making Richt I’s fig. 5:560: “Input/Output Devices” be as Caroll’s fig. 1:102,104 and recognize that the modification is predictable or looked forward to “to improve plant pathology, plant pest control, agriculture, or agricultural management”, Carroll [0002] last S.










Regarding claim 2, Richt I as combined teaches The method of claim 1, further comprising normalizing the crop growth information (or “normalize” an image, [0096] 2nd  S) associated with the selected portion of land into (via the normalized image entering into a “threshold” of greater than “15”, [0096] 4th S) a format or scale (said threshold greater than “15”, [0096] 4th S) based on the crop growth information used to train the prediction model.
Regarding claim 3, Richt I as combined teaches The method of claim 2, wherein normalizing the crop growth information (resulting in said mean-thresholded image) associated with the selected portion of land comprises one or more of: 
removing format-specific content from the crop growth information, 
removing or modifying portions (or remove from view by blurring via “modify…to…merge” neighborhoods, [0094] 2nd S: mapped to fig. 1B:176a,b,c merged as one 178-B) of the crop growth information associated with values that fall outside of one or more predefined ranges (via said threshold of 15), and 
scaling image information such that each image pixel represents a same distance (thus the prior art teaches the Markush element of alternatives of claim 3).







	Regarding claim 5, Richt I as combined teaches the method of claim 1, wherein the threshold similarity comprises a measure of similarly based on one or more of: geography, climate, soil type, soil composition, soil and atmospheric temperature, number of growing degree days, and precipitation (or “rainfall” [0052] last S).
Regarding claim 7, Richt I as combined teaches The method of claim 1, wherein the portions of land are fields (shown in fig. 1B), plots of land, planting regions, zones, management zones, or sub-portions thereof.
Regarding claim 9, Richt I as combined teaches The method of claim 1, wherein the cluster of portions of land are selected from locations associated with one or more of: a threshold geographic diversity, a threshold environmental diversity, a threshold geographic similarity (or a similarity threshold of “geographical surveys”-“agricultural characteristics” [0059] last S), and a threshold environmental similarity.
Regarding claim 10, Richt I as combined teaches The method of claim 1, wherein the prediction model is applied to (i.e., with) the crop growth information associated with the selected portion of land in response to a request (via “search parameters requesting data related to ‘Field A’ ”, [0048] 3rd S, mapped to fig. 1A: 151-A: “Field A”) from a grower, a technology provider, a service provider, a commodity trader, a broker, an insurance provider, an agronomist, or other entity (said search parameters) associated with one or more portions of land in the cluster of portions of land.



Regarding claim 11, Richt I as combined teaches The method of claim 1, wherein the crop growth information associated with the selected portion of land further describes (via said “agricultural data items”) one or more of: rainfall associated with the selected portion of land (via said “rainfall” in the rejection of claim 5), canopy temperature associated with the selected portion of land, soil temperature of the selected portion of land, soil moisture of the selected portion of land, soil nutrients within the selected portion of land, soil type of the selected portion of land, topography within the selected portion of land, humidity associated with the selected portion of land, growing degree days associated with the selected portion of land, microbial community associated with the selected portion of land, pathogen presence associated with the selected portion of land, prior farming operations performed at the selected portion of land, prior crops grown at the selected portion of land, other historical field information associated with the selected portion of land, a crop plant stage, a crop color, a crop stand count, a crop height, a crop root length, a crop root architecture, a crop immune response, a crop flowering, and a crop tasseling (thus the combination teaches the Markush element of claim 11 of alternatives).






Regarding claim 12, Richt I as combined teaches The method of claim 1, wherein the prediction model comprises one or more of: a generalized linear model, a generalized additive model, a non-parametric regression operation, a random forest classifier, a spatial regression operation, a Bayesian regression model, a time series analysis, a Bayesian network, a Gaussian network, a decision tree learning operation, an artificial neural network, a recurrent neural network, a reinforcement learning operation, linear/non-linear regression operations, a support vector machine, a clustering operation (via said fig. 1B: “Clustering Engine”), and a genetic algorithm operation (thus the combination teaches the Markush element of claim 12).
Regarding claim 13, Richt I as combined teaches The method of claim 1, wherein the crop growth information associated with the selected portion of land is collected from one or more of: Sensors (fig. 2:218-1: “Agronomic Sensors”) located at the selected portion of land, satellites, aircraft, unmanned aerial vehicles, land-based vehicles, and land-based camera systems (thus the combination teaches the Markush element of claim 13).
Regarding claim 15, Richt I as combined teaches The method of claim 1, wherein the prediction model is trained (as modified via the combination) on crop growth information accessed from sensors located at the plurality of geographically diverse locations.


Regarding claim 19, claim 19 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 19 and vice versa. Thus, Richt I as combined teaches claim 19 of A system comprising: 
a processor (fig. 2:295: “Processing Unit”); and 
a non-transitory computer-readable storage medium (fig. 2:296: “Memory Unit”) storing executable instructions (figs. 3,4) that, when executed by the processor, cause the processor to perform steps comprising: 
identifying a cluster of portions of land associated with a threshold similarity; 
selecting a portion of land from the cluster of portions of land, the selected portion of land associated with crop growth information describing 1) characteristics of the selected portion of land, 2) a first set of farming operations to be performed, and 3) a first expected carbon sequestration corresponding to the first set of farming operations; 
applying a prediction model trained on crop growth information from a plurality of geographically diverse locations to the characteristics of the selected portion of land, the first set of farming operations to be performed, and the first expected carbon sequestration corresponding to the first set of farming operations, the prediction model configured to identify a second set of farming operations that can produce a second expected carbon sequestration; and 
for the selected portion of land, 1) modifying the first set of farming operations to be performed based on the identified second set of farming operations, and 2) modifying a user interface displayed by a client device of the user to display a crop growth program based on the modified first set of farming operations.
Regarding claim 20, claim 20 is rejected the same as claims 1 and 19. Thus, argument presented in claims 1 and 19 is equally applicable to claim 20 and vice versa. Thus, Richt I as combined teaches claim 20 of A non-transitory computer-readable storage medium (“a non-transitory computer-readable medium” [0117]) storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising: 
identifying a cluster of portions of land associated with a threshold similarity; 
selecting a portion of land from the cluster of portions of land, the selected portion of land associated with crop growth information describing 1) characteristics of the selected portion of land, 2) a first set of farming operations to be performed, and 3) a first expected carbon sequestration corresponding to the first set of farming operations; 
applying a prediction model trained on crop growth information from a plurality of geographically diverse locations to the characteristics of the selected portion of land, the first set of farming operations to be performed, and the first expected carbon sequestration corresponding to the first set of farming operations, the prediction model configured to identify a second set of farming operations that can produce a second expected carbon sequestration; and 
for the selected portion of land, 1) modifying the first set of farming operations to be performed based on the identified second set of farming operations, and 2) modifying a user interface displayed by a client device of the user to display a crop growth program based on the modified first set of farming operations.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1) as applied above further in view of SHINJI (JP 2017-169511 A) with SEARCH machine translation.
Regarding claim 4, the combination does not teach identifying an alternative in the Markush element of claim 4.
Shinji teaches claim 4 of The method of claim 1, wherein a first set of farming operations identifies one or more of: 
a type or variant of crop to plant, an intercrop to plant, a cover crop to plant, a date to plant a crop, a planting rate, a planting depth, a microbial composition, a date to apply a microbial composition, a rate of application for a microbial composition, an agricultural chemical to apply, a date to apply an agricultural chemical, a rate of application for an agricultural chemical, type of irrigation, a date to apply irrigation, a rate of application for irrigation, whether to replant the crop, whether to replant a different crop within the portion of land, a replant date, a type of nutrient to apply, a quantity of nutrient to apply, a location to apply a nutrient, a date to apply a nutrient, a frequency to apply a nutrient, a nutrient application method, a quantity of water to apply, a type of treatment to apply, a quantity of treatment to apply, a location to apply treatment, a date to apply treatment, a frequency to apply treatment, a treatment application method, a harvest date (via “identifies…the date that the crop is to be harvested”, page 4, 9th text block, 1st S; page 28, 4th para, 1st S), a harvest method, a harvest order, a piece of equipment to use or purchase, a drainage method to implement, a crop insurance policy to purchase, a period to store a crop, one or more potential crop brokers, one or more potential crop purchasers, one or more harvested crop purchase prices, and one or more harvested crop qualities, wherein the harvested crop qualities includes at least one of: a crop moisture content, a crop protein content, a crop carbohydrate content, a crop oil content, a crop fat content, a crop color, a crop hardness, a measure of wet gluten, a number or percentage of broken grains, a toxin level, a damage level, whether the crop is organic, whether the crop is shade grown, whether the crop is greenhouse grown, whether the crop is fair-wage grown, whether the crop is no-till grown, when the crop is pollution-free grown, when the crop is carbon neutral, and a grading or certification by an organization or agency.


Thus, one of ordinary skill in farming can modify Richt’s farming activities based on a program with Shinji’s teaching of identifying the harvesting date with a program and recognize that the modification is predictable or looked forward to because the modification is used “to predict the yield with high accuracy”, Shinji, page 23, last para, last S.


















Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1) as applied above further in view of DAGONDON et al. (US Patent App. Pub. No.: US 2020/0196535 A1) with Related U.S. Application Data: provisional application No. 62/653,480, filed on Apr. 5, 2018.
Regarding claim 6, Richt I as combined teaches claim 6 of The method of claim 1, wherein the crop growth program (or embodiment of figure 4) is periodically modified (via “multiply the…data to create a modified…value”, [0107]) in response to re-applying the prediction model (fig. 1B:190-B: “Agronomic Simulation Model”) to (i.e., with) updated crop growth information (via fig. 1A:140-A: “Agronomic Database”) associated with the (threshold) selected portion of land.


Richt I does not teach:
A.	periodically…in response to re-applying; and
B.	updated.






	Dagondon teaches:
A.	periodically (via “capturing images and/or videos…at every given period of time”, page 17, ll. 19-22 mapped to fig. 11:320: “Growth Recipe Module”)…in response (via the double-headed arrows in fig. 11) to re-applying (via the loop in fig. 8:792,794,796 mapped to fig. 11:340: “Yield Prediction Module”); and
B.	updated (via “updating the set of control data”, page 3, ll. 5,6 mapped to fig. 11:320: “Growth Recipe Module”; “The selected growth environment profile may be updated”, page 29, ll. 23,24, mapped to fig. 11:340: “Yield Prediction Module”; “updated physiological characteristic of the crop”, page 31,ll. 4-6).
Thus, one of ordinary skill in the art of capturing images can modify Richt I’s fig. 4 with Dagondon’s teaching of periodically capturing images and/or videos by making Richt I’s fig. 4: “OBTAIN A PROPERTY MODEL” be connected to Dagondon’s periodic capturing and recognizing that the modification is predictable or looked forward to “to automatically correct…growth”, Dagondon, page 23, ll.28-30.









Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1) as applied above further in view of Zhan et al. (US Patent App. Pub. No.: US 2019/0147094 A1).
Regarding claim 8, Richt I as combined teaches The method of claim 1, wherein the prediction model is applied to the crop growth (database) information associated with the (threshold) selected portion of land in response to a triggering event, wherein the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event, a contract event, and a product supply event.
	


Richt I as combined does not teach:
in response to a triggering event, wherein the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event, a contract event, and a product supply event.



	Zhan teaches:
in response (via the input/output arrows in fig. 7) to a triggering (expressing the action or result of the verb trigger15 comprised by “threshold”, [0155] 2nd S and “the beginning”16, [0155] last S) event (or “rainy pre-season…event” [0118] last S; “time or specific events” [0150] 1st S; “certain events” [0150] 2nd S; “rainfall event” [0151] 3rd S; or an “event…can be a season”, [0155] 2nd S; or a “threshold” “season”, [0155] 2nd S), wherein the triggering event (or said “threshold” “season”) comprises one of: a weather event (said “rainfall event”), a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event, a contract event, and a product supply event.
	Thus, one of ordinary skill in the art of prediction models can modify the combination of Richt I’s prediction model with Zhan’s teaching of fig. 7 by making Richt I’s prediction model be as Zhan’s fig. 7:706: “Soil Moisture Model” and recognize that the modification is predictable or looked forward to because the modification optimizes the combination’s prediction model. 






	Regarding claim 16, claim 16 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 16. Thus, Richt I as combined teaches claim 16 of The method of claim 1, wherein the prediction model (via Richt I’s prediction model as modified via the combination) is trained on crop growth (database) information captured at different times (via Richt I’s prediction model as modified via the combination: Zhan: fig. 12:1202: “Time”) during one or more growing seasons (via Richt I’s prediction model as modified via the combination).
















Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1) as applied above further in view of Gan et al. (Improving farming practices reduces the carbon footprint of spring wheat production).
Regarding claim 14, Richt I as combined teaches The method of claim 1, wherein modifying the first set of farming operations comprises replacing (via “crop rotations” [0111] 4th S) a first crop to be planted (via “planting crops in the field” [0092];  “planting date” [0108]) with a carbon neutral plant identified by the second set of farming operations.
Richt I as combined does not teach “a carbon neutral plant identified by”. Gan teaches “a carbon neutral plant identified by” via “we identify…grain legumes”17 page 2, rcol, 1st ful S, such that “the production of wheat becomes carbon neutral”, pg. 6, rcol, last para, 5th S, i.e., “negative carbon footprints”, pg. 6, rcol, last para 4th S, as indicated by the negative numbers in page 2, Table 1.
Thus, one of ordinary skill in the art of crop rotations can modify the combination of Richt I’s crop rotations with Gan’s teaching of the identification of legumes and recognize that the modification is predictable or looked forward to because the modification is a “key farming practice”, Gan, page 2, rcol, 1st ful S and the legume is “a soil-improving crop”.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richt (US Patent App. Pub. No.: US 2018/0070527 A1: referred to as Richt I) in view of Richt (US Patent App. Pub. No.: US 2018/0075545 A1: referred to as Richt II) and Carroll (US Patent App. Pub. No.: US 2019/0156255 A1) as applied above further in view of Gillberg et al. (US Patent App. Pub. No.: US 2020/0128769 A1).\
Regarding claim 17, Richt I as combined teaches The method of claim 1, wherein the (database) crop growth information associated with the (threshold) selected portion of land comprises carbon dioxide content information.
Richt I does not teach “content”. Gillberg teaches “content” (“carbon dioxide content”, [0151] last S). Thus, one of ordinary skill in the art of carbon dioxide and prediction models can:
a)	modify Richt I’s teaching of carbon dioxide with Gillberg’s teaching of “carbon dioxide content”;
b)	make Richt I’s prediction model be as Gillberg’s fig. 1:106:prediction model; and c)	recognize that the modification is predictable or looked forward to because the modification is an “easy to implement method for selecting superior plant varieties”, Gillberg, [0006] penultimate S.
	Regarding 18, claim 18 is rejected the same as claim 17. Thus argument presented in claim 17 is equally applicable to claim 18. Thus Richt I as combined teaches claim 18 of The method of claim 1, wherein the prediction model (as modified via the combination) is trained on crop growth information comprising carbon dioxide content information (via said Richt I’s teaching as modified via the combination).

Suggestions
Applicant’s disclosure states:
“[0002] This specification relates generally to the application of machine learning operations to data from disparate sources to optimize agricultural production.”
Mapped to applicant’s fig. 7:bottom: “Updated Highest Production”.
	Claim 1 does not make apparent “Updated Highest Production”. Thus, the lack of the disclosed “Updated Highest Production” in claim 1 is an indication of obviousness in view of applicant’s disclosure.



Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry et al. (US 11,263,707) is pertinent as teaching reference claims 1-44; however, there is no double patenting. Perry’s reference claim 1 applies the prediction model to or with information describing characteristics whereas application claim 1 applies the prediction model to or with the characteristics. In addition reference claim 1’s prediction model is configured or designed to output a prediction whereas application claim 1’s prediction model is configured or designed to identify. Thus there is no double patenting of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Agronomic” (Dictionary.com): the science of soil management and the production of field crops, wherein “field crops” is defined: any of the herbaceous plants grown on a large scale in cultivated fields: primarily a grain, forage, sugar, oil, or fiber crop.
        2 “metadata” (Dictionary.com): higher-level data that describes or annotates a data set, as tags in a programming code that describe the hierarchical structure and the relationships among discrete pieces of data.
        3 “Keywords” (Dictionary.com): any significant word or phrase, esp a word used to describe the contents of a document
        4 “characterize” (Dictionary.com): to describe the character or individual quality of:
        5 “Database” (Dictionary.com): CULTURAL DEFINITION: A set of data grouped together in one location in (or accessible by) a computer.
        6 “farming” (Dictionary.com): the business of operating a farm.
        7 “activities” (Dictionary.com): an active movement or operation
        8 “date” (Dictionary.com): a particular month, day, and year at which some event happened or will happen:
        9 “to” (Dictionary.com): (used for expressing addition or accompaniment) with:
        10 “predict” (Dictionary.com): to declare or tell in advance, wherein “tell” is defined “to discern or recognize (a distant person or thing) so as to be able to identify or describe”.
        11 “Model” (Dictionary.com): a simplified representation or description of a system or complex entity, esp one designed to facilitate calculations and predictions
        12 “program” (Dictionary.com): A organized system of instructions and data interpreted by a computer, wherein “data” is defined: information.
        13 “color” (Dictionary.com): details in description, customs, speech, habits, etc., of a place or period.
        14 “map” (Dictionary.com): a maplike delineation, representation, or reflection of anything, wherein “delineation” is defined: a description.
        15 “trigger” (Dictionary.com): verb (used with object): to initiate or precipitate (a chain of events, scientific reaction, psychological process, etc.)
        16 “beginning” (Dictionary.com): the point of time or space at which anything begins, wherein “begins” is defined: originate, wherein “originate” is defined: initiate.
        17 “legumes” (Dictionary.com): any plant of the legume family, especially those used for feed, food, or as a soil-improving crop.